Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE

Claims 1-20 are allowable over cited prior art.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 8 and 20, the cited prior art of record do not disclose combination of a neural network for enhancing an original image, comprising 2n number of sampling units sequentially connected; and a plurality of processing units, wherein a respective one of the plurality of processing units is between two adjacent sampling units of the 2n number of sampling units; wherein a first sampling unit to an n-th sample unit of the 2n number of sampling units are DeMux units, a respective one of the DeMux units is configured to rearrange pixels in a respective input image to the respective one of the DeMux units following a first scrambling rule to obtain a respective rearranged image, and configured to divide the respective rearranged image into m number of divided images; an (n+1)-th sample unit to a (2n)-th sample unit of the 2n number of sampling units are Mux units, a respective one of the Mux units is configured to combine respective m' number of input images to the respective one of the Mux units to obtain a respective combined image, and configured to rearrange pixels of the respective combined image following a second scramble rule to obtain an output image; the respective one of the plurality of processing units comprises a plurality of convolutional .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649